DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendment filed 1/20/22.  Claims 1-3, 10-12, 14, 17, 19-21, 24, and 28 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units” in claims 1-3, 10-12, 14, 17, 19-21, and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the patient data processing units to be a compilation of servers on page 4 lines 34-35 and page 5 lines 1-3 of the specification. Thus, the examiner interprets the patient data processing units as servers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 24 objected to because of the following informalities:   
Claim 1 has been amended to recite:  that each processing unit: “ is configured to receive and process the patient data records from the healthcare information system of the healthcare institution it is located at, and is configured to process the patient data records inside the intranet of the healthcare institution it is located at…”.    Claim 1 further recites “neither the patient data nor the patient data records or the pseudomized patient data records leave the intranet of the healthcare institution the patient data processing unit is located at.”
Regarding the current claim language, the examiner suggests the following: 
that each processing unit: “ is configured to receive and process the patient data records from the healthcare information system of the healthcare institution where the patient data processing unit is located, and is configured to process the patient data records inside the intranet of the healthcare institution where the patient data processing unit  is located…” 
Also examiner suggests: “neither the patient data nor the patient data records or the pseudonymized patient data records leave the intranet of the healthcare institution where the patient data processing unit is located. “
Similarly claim 24 has been amended to recite:  “processing  the patient data records from the healthcare information systems using each patient data processing unit inside the intranet of the healthcare institution it is located at” and “wherein neither the patient data, nor the patient data records or the pseudonymized patient data records leave the intranet, of the healthcare institution the patient data processing unit is located at…”
Regarding the current claim language, the examiner suggests the following: 
“processing  the patient data records from the healthcare information systems using each patient data processing unit inside the intranet of the healthcare institution where the patient data processing unit  is located” and “ wherein neither the patient data, nor the patient data records or the pseudonymized patient data records leave the intranet of the healthcare institution where the patient data processing unit is located”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-12, 14, 17, 19-21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units” (still in claims 10-12 and 14)   invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to recite structure corresponding to and performing the functions recited for the “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units.”  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and  24 recite that the patient data nor the patient data records or the pseudonymized patient data records do not leave the intranet of the healthcare institution.   However,  the applicant’s specification does not adequately describe the measures,  IT infrastructure features, or system components  which applicant possessed for use with the claimed invention and which were used to perform or achieve the recited function at the time the invention was filed.  
Claims 2-3, 10-12, 14, 17, 19-21, and 28 inherit the deficiencies of claim 1 through dependency and are therefore also rejected.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-12, 14, 17, 19-21, 24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “patient data processing units,” “plurality of patient data processing units,”  (and “plurality of distributed patient data processing units”- still in claims 10-12 and 14)  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to recite structure corresponding to and performing the functions recited for the “patient data processing units,” “plurality of patient data processing units,” and “plurality of distributed patient data processing units.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Also regarding claim 1, the subsystem structure of the patient data processing unit(s) is unclear to the Examiner.  More specifically, it is unclear how as related to the patient data processing unit relates to the pseudonymization routine, the at least one pseudonym administration server, patient data processing server(s) and the at least one respective depseudonymization routine.  While the claim further recites “the pseudonym administration server and the patient data processing server communicate only via the intranet of the healthcare information system,” this is inconsistent with other parts of the claim which indicate that the “pseudonym administration server” and the “patient data processing server” are both a part of each patient data processing unit.  
Claim 1 also recites the “pseudomized” patient data records.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites: “each of the patient data processing units and the patient recruitment server is only connected via the Internet with the patient recruitment server and communicates in an encoded manner with the patient recruitment server.  It is unclear if applicant means to recite that the each of the data processing units is only connected by the internet to the patient recruitment server.  It is unclear how the patent recruitment server communicates with itself.  Claim 24 recites similar wording and should also be corrected.  
Similarly, the amendments to claim 24 are narrative, and fail to distinguish perceived/intended uses of the recited steps and the functions actually performed within the scope of the claim.  The preamble of the claim recites a “method.”  However, as drafted,  it seems to recite a plurality of elements, fails actively recite a series of steps or process being performed to outline a series of steps to be performed.  
Claims 10-12 and 14 recites the limitation "the plurality of distributed patient data processing units."   There is insufficient antecedent basis for this limitation in the claim. Claim 1 no longer recites any language regarding distributes units or a distributed network.  
Also, Claims 2-3, 10-12, 14, 17, 19-21, and 28 inherit the deficiencies of claim 1, and are therefore also rejected.   

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.
(A)	Applicant argues the amendments overcome the rejections the under 35 USC 112(a) and (b).
	In response, the amendments to the claim language are noted.  However, the amendments do not resolve all of the issues under 35 USC 112(a) and (b) for the claims.  Moreover, additional issues under 35 USC 112(a) and 112(b) have been raised based upon the claim amendments and the use of mean-plus-function language in the current set of claims. 
(B)	Applicant argues that the rejection under 35 USC 112(a) regarding the limitation “neither the patient data, nor the patient data records or the pseudonymized patient data records leave the intranet, of the healthcare institution” and similar language should be withdrawn.  Applicant asserts that one of ordinary skill in the art would  have understood what the term “organizational and/or technical provisions refer to communication permissions, firewalls, and/or separated networks connections…”
	In response, what would have been “obvious to one of ordinary skill in the art” is not  sufficient to address the “inadequate written description” issues raised in the rejection under 35 USC 112(a).  The issue is what did applicant possess at the time of filing and how did applicant describe the solution to the issues the invention is supposed to address.
	Moreover, in the response filed on 6/30/21, Applicant agues that the claimed invention distinguished over the cited prior art because Nourie “does not disclose any measures to prevent the patient data from leaving the intranet.”  (see pg. 19 of the Response)  This feature of Applicant’s invention cannot be something that was both well-known by those of ordinary skill in the art, and an asserted novelty/ non-obvious variation that applicant has developed, which distinguishes it from the prior art.
	Applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626